internal_revenue_service number release date index number ------------------------ ------------------- --------------------------- ------------------------------ legend donor brother date trust a dear --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- -------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-120295-16 date date --------------------------------------------------- -------------------------- --------------------------- ------------------------------------------------------ -------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting a ruling regarding the application of sec_2632 of the internal_revenue_code to donor’s transfer to trust the facts and representations submitted are as follows on date a date occurring after donor created trust for the benefit of brother brother’s spouse and brother’s descendants on the same date donor transferred dollar_figurea to trust under the trust instrument brother has a lifetime and testamentary limited power to appoint trust assets to brother’s spouse or lineal_descendants subject_to an ascertainable_standard and the power to appoint trust assets to any charitable_organization but has no power to appoint assets in favor of himself his estate his creditors the creditors of his estate or to discharge any of his legal obligations under the trust instrument brother has a withdrawal power in an amount equal to any contribution to trust and upon his death the withdrawal power passes to plr-120295-16 brother’s spouse the withdrawal power may not exceed the least of i the total amount of contributions to trust during that year ii the amount allowable at the time of the first contribution as an exclusion from gift_tax under sec_2503 or twice this amount if the donor is married on the date of the last of all contributions made during that year and iii the greater of dollar_figure or percent of the value of trust trust provides that any unexercised right of withdrawal shall lapse at the end of each year or if earlier thirty days after the contribution to which it relates donor was advised by his counsel that trust is a gst_trust as defined in sec_2632 and thus the rules regarding the automatic allocation of generation-skipping_transfer gst_exemption contained in sec_2632 applied to trust donor is now advised by his counsel that trust may not be a gst_trust as defined in sec_2632 you request a ruling that on the date of donor’s transfer trust was a gst_trust as defined in sec_2632 and therefore donor’s available gst_exemption was automatically allocated to the transfer to trust in the alternative you request an extension of time under sec_301_9100-3 of the procedure and administration regulations to allocate donor’s gst_exemption to donor’s transfer on date law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2503 provides that in the case of gifts other than gifts of future_interest in property made to any person by the donor during the calendar_year the first dollar_figure adjusted for inflation of such gifts to such person shall not for purposes of sec_2503 be included in the total_amount_of_gifts made during such year sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is plr-120295-16 the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless- i ii iii iv v the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons i before the date that the individual attains age ii on or before one or more dates specified in the trust instrument that will occur before the date that such individual attains age or iii upon the occurrence of an event that in accordance with regulations prescribed by the secretary may reasonably be expected to occur before the date that such individual attains age the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons and who are living on the date of death of another person identified in the instrument by name or by class who is more than years older than such individuals the trust instrument provides that if one or more individuals who are non- skip persons die on or before a date or event described in clause i or ii more than percent of the trust corpus either must be distributed to the estate or estates of one or more of such individuals or is subject_to a general_power_of_appointment exercisable by one or more of such individuals the trust is a_trust any portion of which would be included in the gross_estate of a non-skip_person other than the transferor if such person died immediately_after_the_transfer the trust is a charitable_lead_annuity_trust within the meaning of sec_2642 or a charitable_remainder_annuity_trust or a charitable plr-120295-16 remainder unitrust within the meaning of sec_664 or vi the trust is a_trust with respect to which a deduction was allowed under sec_2522 for the amount of an interest in the form of the right to receive annual payments of a fixed percentage of the net fair_market_value of the trust property determined yearly and which is required to pay principal to a non-skip_person if such person is alive when the yearly payments for which the deduction was allowed terminate for purposes of sec_2632 the value of transferred property shall not be considered to be includible in the gross_estate of a non-skip_person or subject_to a right of withdrawal by reason of such person holding a right to withdraw so much of such property as does not exceed the amount referred to in sec_2503 with respect to any transferor and it shall be assumed that powers of appointment held by non-skip persons will not be exercised sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that an indirect_skip is a transfer of property to a gst_trust as defined in sec_2632 provided that the transfer is subject_to gift_tax and does not qualify as a direct_skip in the case of an indirect_skip made after date to which sec_2642 does not apply the transferor's unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer the automatic allocation is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made in this case trust is a_trust that could have a gst with respect to the transferor under the terms of trust no provision is made for mandatory distributions to beneficiaries who are non-skip persons although brother is granted a power_of_appointment over trust corpus the power is limited to a certain class of beneficiaries and brother has no power to appoint assets in favor of himself his estate his creditors the creditors of his estate or to discharge any of his legal obligations although trust provides withdrawal powers to beneficiaries who are non-skip persons since the amount of the annual withdrawal rights in trust do not exceed the amount referred to in sec_2503 the amount subject_to the withdrawal right shall not be considered to be includible in the gross_estate of a non-skip_person or subject_to a right of withdrawal pursuant to sec_2632 furthermore the withdrawal rights lapse each year in their entirety accordingly based on the facts submitted and the representations made we conclude that none of the exceptions to the definition of a gst_trust in sec_2632 apply therefore on the date of donor’s transfer to trust trust was considered a gst_trust under sec_2632 and accordingly we conclude that donor’s available gst_exemption was automatically allocated to the transfer to trust on date pursuant to sec_2632 plr-120295-16 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
